Citation Nr: 0419307	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  96-26 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an evaluation in excess of 10 percent for 
atopic dermatitis.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty in the Army from November 
1990 to June 1991.  He had prior Army Reserve service. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from RO decisions which denied the veteran's claim 
of service connection for tinnitus, granted service 
connection for atopic dermatitis with a 10 percent rating 
assigned and denied a claim for TDIU.

At a May 2002 Travel Board hearing, the veteran withdrew his 
appeal for service connection for bilateral hearing loss; as 
such, this matter is no longer before the Board.  See hearing 
transcript at p. 4; See generally Tomlin v. Brown, 5 Vet. 
App. 355 (1993).

The main body of the present Board decision concerns the 
veteran's claim of service connection for tinnitus.  The 
undersigned Veterans Law Judge is not, at this time, 
considering the claim for a higher rating for atopic 
dermatitis and the claim for TDIU as further development of 
these claims is required prior to appellate review; these 
claims are the subject of the remand portion below.  With 
regard to the claim of service connection for post-traumatic 
stress disorder which was the subject of the May 2002 Board 
hearing, that claim will be the subject of a separate 
decision by a panel which includes the undersigned Veterans 
Law Judge and the Veterans Law Judge who conducted a hearing 
with the veteran on the same issue in April 2000.  

The claims for atopic dermatitis and TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Tinnitus is attributable to acoustic trauma in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1990 to June 1991.  He had prior service in the Army Reserve.  
His service records reflect he had active duty in the 
Southwest Asia theater of operations.  His DA Form 20 
reflects that his military occupational specialties included 
general duties for the adjutant general and postal duties. 

In June 1988 and September 1989, the veteran underwent Army 
Reserve examinations, and it was noted that his ears were 
clinically normal. 

An April 1991 audiogram report indicates that the veteran had 
a H-1 hearing profile and was routinely exposed to hazardous 
noise. 

A May 1991 redeployment examination report reflects that the 
veteran's ears were normal.  On a medical history report, the 
veteran did not indicate he had any hearing loss, or ear, 
nose, or throat trouble.  (It was noted he was in the 320th 
Postal unit.)

A May 1991 statement of medical examination and duty status 
reflects that the veteran reported having hearing problems.  

Examination reports, dated in July 1994 and July 1995, 
reflect that the veteran's ears were clinically normal.  On 
associated medical history forms, the veteran reported having 
hearing loss and ear, nose, or throat trouble. 

A January 1995 VA audiology compensation examination report 
shows that the veteran complained of tinnitus.  He said he 
first noticed tinnitus in 1992, and could not relate such to 
a specific incident.  He said he had a history of military 
noise exposure, and was exposed to noise from aircraft, 
generators, and machinery.  He said he did not use hearing 
protection devices.  The veteran also reported that he did 
not have a (post-service) history of occupational or 
recreational noise exposure.  It was concluded he had 
tinnitus of the left ear, which was periodic. 

At a November 1995 RO hearing, the veteran reported he had 
ringing of the ears.  During service, the veteran related, he 
was exposed to a lot of noise, including noise from 
generators.  He testified that the ear plugs he was given 
were very small and did not limit the noise.  He said he 
first noticed he had tinnitus three or four months after he 
left the United States for Saudi Arabia.  

A December 1995 VA clinical summary reflects that the veteran 
reported having intermittent tinnitus since November 1991.  
He reported that he was exposed to acoustic trauma, including 
noise from engines and generators.

A June 1997 Neurology Grand Rounds reports shows that the 
veteran reported having intermittent tinnitus in November 
1991 which he related to exposure to acoustic trauma as he 
worked around engines and generators.  

In a February 1999 statement, the Director of the Center for 
Research of Unit Records noted that there were SCUD attacks 
in Saudi Arabia, including in King Khalid Military City, 
where the veteran was stationed. 
 
A May 1999 VA audiology compensation examination report shows 
that the veteran complained that he had tinnitus since the 
Gulf War.  During the Gulf War, he said, he was exposed to 
noise as a supply officer.  On a daily basis, he said, he was 
exposed to noise from loud generators, sirens, aircraft, loud 
vehicles, and bombings.  He also said he had noticed tinnitus 
after being on the rifle range.  He said he did not wear 
hearing protection devices.  The veteran denied having (post-
service) occupational or recreational noise exposure.  It was 
noted that the etiology of the tinnitus could not be 
determined by audiometric test results.  It was noted that 
the veteran's audiometric test results were not typical of 
noise induced hearing loss and accompanying tinnitus.  It was 
noted that the veteran's tinnitus was initially noted after 
being on the rifle range but that such was periodic and was 
now accompanied with aural fullness and dizziness.  It was 
opined that the likely cause of the veteran's tinnitus may 
also be the cause of his dizziness. 

A May 1999 ear disease examination report shows that the 
veteran reported that since the Gulf War he had experienced 
decreased hearing, tinnitus, and occasional bouts of 
dizziness.  The veteran reported a daily history of noise 
exposure (at uncomfortable levels) during service.  The 
veteran also described his tinnitus as fairly constant and 
accompanied by hearing loss.   

By a March 2000 RO decision, service connection for an 
undiagnosed neurological syndrome (manifested by dizziness 
and tinnitus, among other symptoms) was granted.  The veteran 
was assigned a 10 percent rating under 38 C.F.R. § 4.124, 
Diagnostic Codes 8880-8045, which pertains to brain disease 
due to trauma.  38 C.F.R. § 4.20.

At a May 2002 Travel Board hearing, the veteran related that 
he had a clump of symptoms which were recognized as Gulf War 
syndrome, and that tinnitus was likely among them. 

II.  Legal Analysis 

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 66 Fed. Reg. 45,620 
(Aug 29, 2001) (codified as amended at 38 C. F. R. § 3.159).  
The new law includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions).  For 
this issue, the veteran was notified in a letter dated in 
March 2001 of the provisions of the VCAA and the evidence 
needed to prove his claim.  The Board notes that the veteran 
and his representative were afforded ample opportunity to 
present evidence and argument in support of his claim.  There 
is sufficient evidence of record to decide the claim, and VA 
has satisfied its duties to notify and to assist the veteran.  
More importantly, there is no prejudice to the veteran in 
proceeding with this appeal as this decision results in a 
grant of the benefit sought on appeal.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); see 
also Savage v. Gober, 10 Vet. App. 488 (1997).  Finally, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the instant case, a review of the service medical records 
reflects that in April 1991, the veteran was given an H-1 
hearing profile, and it was noted that he was routinely 
exposed to hazardous noises.  In May 1991, the veteran 
reported having a history of hearing problems. 

Post-service medical evidence shows that in 1994 and 1995, 
the veteran reported having a history of hearing loss and 
ear, nose, or throat trouble.  In January 1995, he underwent 
a VA audiology examination, during which he reported a 
history of noise exposure in service, including noise from 
aircraft, generators, and machinery.  It was concluded he had 
tinnitus of the left ear.  VA clinical records, dated in the 
mid 1990s, similarly show that the veteran reported having 
tinnitus which he attributed to in-service noise exposure.  

In May 1999, the veteran underwent a VA audiology 
examination, following which it was concluded that the 
veteran's audiometric results were not typical of noise-
induced hearing loss with accompanying tinnitus.  It was 
noted that the veteran's tinnitus was periodic and was first 
noted after he was on the rifle range.  It was also noted 
that the cause of the veteran's dizziness was likely the 
cause of his tinnitus. 

In sum, it is noted that there is objective evidence on file 
showing that the veteran had hazardous noise exposure during 
service.  Specifically, in April 1991, it was noted he was 
routinely exposed to hazardous noise, and he was given an H-1 
hearing profile.  Further, evidence supporting service 
connection for tinnitus includes the veteran's own statements 
and testimony regarding exposure to acoustic trauma in 
service and resultant tinnitus.  (Notably, the VA Schedule 
for Rating Disabilities has recognized that tinnitus may 
result from acoustic trauma, and has identified tinnitus as a 
"subjective" symptom.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (prior to May 11, 1999); 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2003)).  It is noted that VA 
examinations performed in January 1995 and May 1999 reflect a 
current diagnosis of tinnitus.  The May 1999 VA examination 
report indicates that the veteran's audiometric results were 
not typical of noise-induced tinnitus.  However, it was also 
indicated that the veteran's tinnitus was first noted after 
he was on the rifle range.  In other words, tinnitus first 
manifested after an incident of acoustic trauma.

It is acknowledged that the claims file reflects a lengthy 
gap between service and the first medical evidence of 
tinnitus; however, the statements and testimony from the 
veteran are credible and suggest that he first suffered 
tinnitus in service and that such condition has continued 
until the present time and is attributable to in-service 
acoustic trauma.  Further, the paucity of evidence of post-
service exposure to significant noise trauma supports the 
contention that the veteran's tinnitus resulted from in-
service incidents of acoustic trauma.  

The Board acknowledges that service connection for a 
neurological syndrome (manifested by dizziness and tinnitus, 
among other things) was granted in a March 2000 decision.  
However, weighing all the evidence, the Board finds it is 
approximately balanced on the question of whether the 
veteran's current tinnitus is actually attributable to 
acoustic trauma in service.  38 C.F.R. § 3.303(d).  Under 
such circumstances, he is given the benefit of the doubt, 
38 U.S.C.A. § 5107(b), and the Board concludes that tinnitus 
was incurred in service as a result of acoustic trauma.  
Thus, service connection for tinnitus as a separate 
disability is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

As noted above, the VCAA enhanced the VA's duty to notify a 
claimant as to the information and evidence necessary to 
substantiate his claims.  Under the VCAA the veteran must be 
informed of:  (1) the pertinent relevant evidence and 
information not of record needed to support his claim; (2) 
what specific evidence VA will seek to obtain; (3) what 
specific evidence the claimant was obligated to obtain; and 
(4) that he should submit any pertinent evidence in his 
possession.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
Sufficient notice has not been provided with regard to the 
claims for an increased rating for atopic dermatitis and for 
a TDIU.

The Board notes that the veteran last underwent VA skin 
examination in April 2001, and in his hearing in May 2002 he 
indicated that his condition had gotten worse.  Additional 
examination would be advisable.

This case is REMANDED for the following action:

1.  For the issues of an evaluation in 
excess of 10 percent for atopic 
dermatitis and a TDIU, the RO must review 
the claims files and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2001) is accomplished.  
Compliance requires that once a 
substantially completed claim has been 
received, the veteran be notified, in 
writing, of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the claim.  A 
general form letter that does not address 
the specifics of the case is not 
acceptable.  Further, the RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, VA will attempt to 
obtain on his behalf.  He must also be 
requested to submit any evidence, not 
already submitted, in his possession that 
pertains to the claims.  After the 
veteran and his representative have been 
given notice as required by the VCAA, 
they should be given the opportunity to 
respond. 

2.  The RO should request the veteran to 
provide the name and address of any 
private or VA medical source from which 
he has received treatment for his 
disabilities since September 2001.  The 
RO should obtain records from any source 
identified by him.

3.  The RO should obtain treatment 
records pertaining to the veteran from 
the VA Medical Center in Cincinnati, 
Ohio, from September 2001 to the present.

4.  The RO should schedule the veteran 
for an appropriate examination to 
determine the extent and severity of his 
service-connected skin disease.  All 
complaints and findings should be 
described in detail, and color 
photographs of the condition should be 
accomplished and associated with the 
claims folder.

5.  Thereafter, the RO should review and 
readjudicate the veteran's claims.  If 
either issue remains denied, the case 
should be returned after compliance with 
requisite appellate procedures, including 
the issuance of a supplemental statement 
of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



